This appeal is from a judgment upon an action for farm labor performed, granting foreclosure of a farm laborer's lien for a portion thereof, with $50 added penalty under C. S., sec. 7381, for failure of defendants to pay plaintiff upon discharging him, and $75 attorney's fees, and costs.
A jury, in an advisory capacity, upon interrogatories found the issues for plaintiff. The court adopted these findings and made findings and conclusions in his favor.
The appellant specifies five errors. The first three each recite, as to a numbered finding, that the Court erred in making its Finding of Fact numbered . . . ." The fourth assignment of error is "in making and entering its judgment and decree." No specification of particularity is made, or any ground of error set forth. *Page 292 
The fifth assignment is:
"The Findings of Fact, Conclusions of Law and Judgment are not supported by the evidence. In this that the evidence clearly and conclusively shows that the debt was not due when the action was commenced and that the action was therefore premature."
Viewed in the most friendly light, these can be construed only as specifications of insufficiency of the evidence to justify the decision, and the argument is all upon that ground. There is a conflict of the evidence and substantial evidence to support the findings.
The judgment is affirmed. Costs to respondent.
Wm. E. Lee, C.J., and Budge and Givens, JJ., concur.
T. Bailey Lee, J., disqualified.